


110 HR 4855 IH: To require studies by the Secretary of Agriculture on the

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4855
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Mr. Boswell (for
			 himself, Mr. Kagen, and
			 Mrs. Gillibrand) introduced the
			 following bill; which was referred to the Committee on Agriculture, and in addition
			 to the Committee on Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To require studies by the Secretary of Agriculture on the
		  effects of food products from cloned animals entering the food
		  supply.
	
	
		1.Studies and reports by the
			 department of agriculture and the national academy of sciences on food products
			 from cloned animals
			(a)Study by the
			 Department of Agriculture
				(1)In
			 generalThe Secretary of Agriculture (referred to in this section
			 as the Secretary), in coordination with the Economic Research
			 Service, and after consultation with the Secretary of Health and Human Services
			 (acting through the Commissioner of Food and Drugs), shall conduct a study on
			 the economic and trade impact of agricultural exports of food products from
			 cloned animals.
				(2)Content of
			 studyThe study under paragraph (1) shall include—
					(A)an analysis of the
			 domestic agricultural and international trade economic implications of
			 permitting commercialization of milk and meat from cloned animals and their
			 progeny into the food supply, with special attention to—
						(i)the
			 impact on Federal agricultural expenditures; and
						(ii)meat and milk
			 exports shifts that would take place as other countries react to that
			 commercialization, including the potential for other countries to ban exports
			 from the United States; and
						(B)estimates of the
			 consumer and exporter behavioral responses that must be factored into both the
			 economic impact analysis and the health impact analysis required under this
			 section.
					(b)Study with the
			 Government Accountability Office on monitoring food products from cloned
			 animals
				(1)In
			 generalThe Secretary, in coordination with Comptroller General
			 of the United States, shall conduct a study on the programs in place at the
			 Department of Agriculture to monitor food products from cloned animals if such
			 products enter the food supply.
				(2)Content of
			 studyThe study under paragraph (1) shall include an evaluation
			 of the processes in place at the Department of Agriculture to monitor food
			 products from cloned animals throughout the food supply. The study shall also
			 include a review of existing studies and literature, from the United States and
			 other countries and organizations, that relate to the evaluation of the safety
			 of food products from cloned animals and methods for monitoring such products
			 in the food supply.
				(c)Study with the
			 Government Accountability Office on the health effects and costs attributable
			 to milk from cloned animals in the food supply
				(1)In
			 generalThe Secretary, in consultation with the Secretary of
			 Health and Human Services (acting through the Commissioner of Food and Drugs),
			 and in coordination with Comptroller General of the United States, shall
			 conduct a study on the health effects and costs attributable to milk from
			 cloned animals in the food supply.
				(2)Content of
			 studyThe study under paragraph (1) shall include an evaluation
			 and measurement of the potential public health effects and associated health
			 care costs, including any consumer behavior changes and negative impacts on
			 nutrition, and prevention of osteoporosis and other chronic disease that result
			 from any decrease in milk consumption, attributable to the commercialization of
			 milk from cloned animals and their progeny.
				(d)Study with the
			 National Academy of Sciences
				(1)In
			 generalThe Secretary shall contract with the National Academy of
			 Sciences to conduct a study and report to Congress regarding the safety of food
			 products derived from cloned animals.
				(2)Content of
			 studyThe study under paragraph (1) shall include a review and an
			 assessment of whether the studies (including peer review studies), data, and
			 analysis used in the draft risk assessment issued by the Food and Drug
			 Administration entitled Animal Cloning: A Draft Risk Assessment (issued on
			 December 28, 2006) supported the conclusions drawn by such draft risk
			 assessment and—
					(A)whether there were
			 a sufficient number of studies to support such conclusions; and
					(B)whether additional
			 pertinent studies and data exist which were not considered in the draft risk
			 assessment and how this additional information affects the conclusions drawn in
			 such draft risk assessment.
					(e)Rule of
			 constructionNothing in this section shall be construed to impede
			 ongoing scientific research in artificial reproductive health
			 technologies.
			(f)Timeframe for
			 studiesThe Secretary shall complete the studies required under
			 this section prior to issuance by the Commissioner of Food and Drugs of the
			 final risk assessment on the safety of cloned animals and food products derived
			 from cloned animals.
			(g)Continuance of
			 moratoriumThe voluntary moratorium on introducing food from
			 cloned animals or their progeny into the food supply, as in effect on the date
			 of enactment of this Act, shall remain in effect at least until the date that
			 the Secretary of Health and Human Services (acting through the Commissioner of
			 Food and Drugs) issues the final risk assessment described in subsection
			 (f).
			
